IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


DOUGLAS E. HUMPHREY, SR.,                  : No. 144 MM 2018
                                           :
                    Petitioner             :
                                           :
                                           :
             v.                            :
                                           :
                                           :
COMMON PLEAS COURT OF                      :
BRADFORD COUNTY,                           :
                                           :
                    Respondent             :


                                     ORDER



PER CURIAM

      AND NOW, this 22nd day of October, 2018, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.